Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive or moot in view of new grounds of rejection presented herein. 
Applicant has argued that Douglas publication and DeSimmone publication do not disclose a controller configured to receive user input of where the recycling code is placed on the object. 
Douglas does not explicitly teach a controller with the explicit programming for receiving input regarding the recycling code placement. However, Douglas teaches that the user may determine “whether and how to deploy recycling labeling” (0076). Further, Douglas teaches that its “controller 110 may include any combination of software and/or processing circuitry suitable for controlling the various components of the printer 100 described herein” (0022). Finally, Douglas teaches that the printer may contain a graphical user interface, a text or command line interface, a voice-controlled interface, and/or a gesture-based interface to control operation of remote three-dimensional printers 204 (0030). Thus, it would have been obvious to program a controller to receive input for the placement of the recycling symbol, as Douglas teaches that such input may be received from a user (0076) and a controller may control the operations of the three dimensional printer (0030). 
DeSimmone also teaches that the location of the identifier may be determined based upon the geometry of the article, the preferred location of the identifier, or the location may be dynamically determined (0178).
Thus, Applicant’s arguments are not persuasive or moot in view of the new grounds of rejection presented herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al. (US 20140117585 A1, hereinafter “Douglas”) in view of DeSimmone (US 20200001536 A1, hereinafter “DeSimmone”).

Regarding claim 1, Douglas teaches a three-dimensional shaping apparatus, comprising: 
an ejection portion (nozzle 124) ejecting a shaping material; 
a shaping stage (build platform 102, Fig. 1) where the shaping material ejected from the ejection portion is stacked; 
a moving mechanism (x-y-z positioning assembly 108, [0020]) changing a relative position of the ejection portion and the shaping stage; 
a display ([0030] teaches a display on the client device 206 for user interaction) that displays a list (0073 teaches “the client device 206 may select which of the one or more supplies 302 to use in fabricating the object;” 0074 teaches “a print server 208 may request build material information from one or more supplies coupled to a three-dimensional printer, and may store this information and make this information available to users of the print server, or as an input to a process on the print server for allocating print requests to various three-dimensional printers”) of shaping materials; 
an operation unit (client device 206) in which the shaping material used at the three-dimensional shaping apparatus is designated (see 0073 showing the capability; see 0073 showing this capability) from the list; 
and a controller configured to generate ([0043] teaches a virtual workspace for the user to create and modify models; [0019]-[0020] teaches sending data to control the volumetric rate of material extruded and the x,y,z position of the extrusion tip) second shaping data ([0043] teaches modifying 3D models) by using first shaping data ([0043] teaches modifying 3D models) representing a shape (the 3D printer necessarily incorporates the code/symbol into the 3D object) of a three-dimensional shaped article, and material data representing a letter or symbol a type of the shaping material (0076 teaches printing recycling identification codes 1-7) that is designated in the operation unit (0063 teaches identification of material in the supply; [0067]) and a position (necessarily the code is in some position on the article) of the letter or symbol on the three-dimensional shaped article, the second shaping data representing the three-dimensional shaped article ( [0043] teaches modifying 3D models) including a shape (0076 teaches printing a recycling symbol in the object); and 
the controller ([0022] teaches a controller that controls the movement in the xyz axes and the melting of material) being configured to control the ejection portion and the moving mechanism according to the second shaping data, thereby shaping the three-dimensional shaped article; 
the controller being configured to control the display to display (0030 teaches a user interface for inputting selections; 0076 teaches user selections of the recycling code location) candidate positions (under BRI a candidate position is a spot on the exterior of the object; see 0076) of the letter or symbol, and display (0030 teaches a GUI; 0043 teaches a workspace for modifying printed models) a display image showing the shape of the three-dimensional shaped article, such that the position of the letter or symbol on the three-dimensional shaped article is designated ([0076] teaches that the printed may be “configured to accept user instructions concerning whether and how to deploy recycling labeling”) in response to a user selection ([0030] teaches a display on the client device 206 for user interaction) of one of the candidate positions of the letter or symbol using the operation unit relative to the display image using the operation unit ([0076] teaches that the printed may be “configured to accept user instructions concerning whether and how to deploy recycling labeling”) of the letter or symbol.
	Douglas does not explicitly teach second shaping data representing the shape of a three-dimensional shaped article with a letter or symbol. Douglas does not explicitly teach a controller programmed for choosing the location of the identifier. 
	 Douglas teaches that the user may determine “whether and how to deploy recycling labeling” (0076). Further, Douglas teaches that its “controller 110 may include any combination of software and/or processing circuitry suitable for controlling the various components of the printer 100 described herein including without limitation microprocessors, microcontrollers, application-specific integrated circuits, programmable gate arrays, and any other digital and/or analog components, as well as combinations of the foregoing, along with inputs and outputs for transceiving control signals, drive signals, power signals, sensor signals, and so forth. In one aspect, this may include circuitry directly and physically associated with the printer 100 such as an on-board processor.” (0022). Finally, Douglas teaches that the printer may contain a graphical user interface, a text or command line interface, a voice-controlled interface, and/or a gesture-based interface to control operation of remote three-dimensional printers 204 (0030). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date to program a controller to receive input for the placement of the recycling symbol, as Douglas teaches that such input may be received from a user regarding the placement of the recycling symbol (0076) and a controller may be programmed to perform the operations of the three dimensional printer (0022).

	In the same field of endeavor DeSimmone teaches that symbols, such as bar codes, may encode the shaping data of an additively manufactured article (Fig. 3 shows the incorporation of object data input, such as an STL file; 0158 teaches that the identifier may be an alphanumeric code or symbol). DeSimmone further teaches that the location of the identifier may be determined based upon the geometry of the article, the preferred location of the identifier, or the location may be dynamically determined (0178).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Douglas and DeSimmone. Both teach the incorporation of codes or symbols on additive manufacturing objects, thus a person having ordinary skill in the art before the effective filing date would have found either approach obviously substitutable. Further, including a symbol encoding a shape of the article allows the reproduction of the article by a subsequent user. 

Regarding claim 3, Douglas teaches a material identification portion (Figs. 5a and 5B show scanners that may scan data tags for information regarding the type of material in a spool; see [0074] teaching that “a print server 208 may request build material information from one or more supplies coupled to a three-dimensional printer, and may store this information and make this information available to users of the print server, or as an input to a process on the print server for allocating print requests to various three-dimensional printers. More generally, data available from data tags 304 on supplies 302 may be used within the networked three-dimensional printing environment 200 to facilitate the distribution and execution of print requests in any desired manner”) identifying the type of the shaping material by analyzing a component of the shaping material, wherein the data generation portion generates the second shaping data using the material data representing the letter or symbol indicative of the type of the shaping material identified by the material identification portion.

Regarding claim 4, Douglas teaches wherein the data generation portion generates the second shaping data for representing the shape of the three- dimensional shaped article with a shape of a barcode or a two-dimensional code ([0076] teaches that a recycling code symbol may be fabricated into the object either by printing it or by embossing it during printing; the recycling code represents the type of material used) as the letter or symbol indicative of the type of the shaping material.

Regarding claim 5, Douglas teaches wherein the data generation portion generates the second shaping data for representing the shape of the three- dimensional shaped article with the letter or symbol indicative of the type of the shaping material provided in a recessed shape ([0076] teaches that the user may select whether and how to impart the recycling symbol in the object; [0076] also teaches embossing the symbol on the bottom of the object built) at a face of the three-dimensional shaped article.

Regarding claim 6, Douglas teaches a three-dimensional shaping system (see abstract), comprising a three-dimensional shaping apparatus and a data processing apparatus, wherein the three-dimensional shaping apparatus includes: 
an ejection portion (extruder 106; alternatively extrusion tip 124, see Fig. 1) ejecting a shaping material; 
a shaping stage (build platform 102, Fig. 1) where the shaping material ejected from the ejection portion is stacked; 
a moving mechanism (x-y-z positioning assembly 108, [0020])  changing a relative position of the ejection portion and the shaping stage;
a display ([0030] teaches a display on the client device 206 for user interaction) that displays a list (0073 teaches “the client device 206 may select which of the one or more supplies 302 to use in fabricating the object;” 0074 teaches “a print server 208 may request build material information from one or more supplies coupled to a three-dimensional printer, and may store this information and make this information available to users of the print server, or as an input to a process on the print server for allocating print requests to various three-dimensional printers”) of shaping materials; 
an operation unit (client device 206) in which the shaping material used at the three-dimensional shaping apparatus is designated (see 0073 showing the capability; see 0073 showing this capability) from the list;  and 
a controller ([0022] teaches a controller that controls the movement in the xyz axes and the extrusion of material) controlling the ejection portion and the moving mechanism, and 
the data processing apparatus includes: 
the controller configured to generate ([0043] teaches a virtual workspace for the user to create and modify models; [0019]-[0020] teaches sending data to control the volumetric rate of material extruded and the x,y,z position of the extrusion tip) second shaping data ( [0043] teaches modifying 3D models) using first shaping data ([0043] teaches modifying 3D models) representing a shape (the 3D printer necessarily incorporates the code/symbol into the 3D object) of a three-dimensional shaped article, and material data representing a letter or symbol (0076) indicative of a type of the shaping material (recycling codes indicate the type of shaping material) that is designated in the operation unit (0063 teaches identification of material in the supply; [0067]) and a position ([0076] teaches that the user may select whether and how to impart the recycling symbol in the object) of the letter or symbol on the three-dimensional shaped article, the second shaping data representing a shape of a three-dimensional shaped article ([0043] teaches modifying 3D models) including a shape (0076 teaches printing a recycling symbol in the object; and 
the controller being configured to transmit (0022 teaches the controller 110 is operable to control the components of the printer 100, such as the build platform 102, the x-y-z positioning assembly 108, and any other components of the printer 100 described herein to fabricate the object 112 from the build material) the second shaping data to (0022 teaches transmitting the printing data to the 3d printer) the three-dimensional shaping apparatus, and the controller of the three-dimensional shaping apparatus controls (0022 teaches the controller controlling the x-y axis) the ejection portion and the moving mechanism according to the second shaping data, thereby shaping ([0097]) the three-dimensional shaped article; 
the controller being configured to control the display to display (0030 teaches a user interface for inputting selections; 0076 teaches user selections of the recycling code location) candidate positions (under BRI a candidate position is a spot on the exterior of the object; see 0076) of the letter or symbol, and display (0030 teaches a GUI; 0043 teaches a workspace for modifying printed models) a display image showing the shape of the three-dimensional shaped article, such that the position of the letter or symbol on the three-dimensional shaped article is designated ([0076] teaches that the printed may be “configured to accept user instructions concerning whether and how to deploy recycling labeling”) in response to a user selection ([0030] teaches a display on the client device 206 for user interaction) of one of the candidate positions of the letter or symbol using the operation unit relative to a display image showing the shape of the three- dimensional shaped article with the candidate positions of the letter or symbol.
	Douglas does not explicitly teach second shaping data representing the shape of a three-dimensional shaped article with a letter or symbol. Douglas does not explicitly teach a controller programmed for choosing the location of the identifier. 
	 Douglas teaches that the user may determine “whether and how to deploy recycling labeling” (0076). Further, Douglas teaches that its “controller 110 may include any combination of software and/or processing circuitry suitable for controlling the various components of the printer 100 described herein including without limitation microprocessors, microcontrollers, application-specific integrated circuits, programmable gate arrays, and any other digital and/or analog components, as well as combinations of the foregoing, along with inputs and outputs for transceiving control signals, drive signals, power signals, sensor signals, and so forth. In one aspect, this may include circuitry directly and physically associated with the printer 100 such as an on-board processor.” (0022). Finally, Douglas teaches that the printer may contain a graphical user interface, a text or command line interface, a voice-controlled interface, and/or a gesture-based interface to control operation of remote three-dimensional printers 204 (0030). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date to program a controller to receive input for the placement of the recycling symbol, as Douglas teaches that such input may be received from a user regarding the placement of the recycling symbol (0076) and a controller may be programmed to perform the operations of the three dimensional printer (0022).

	In the same field of endeavor DeSimmone teaches that symbols, such as bar codes, may encode the shaping data of an additively manufactured article (Fig. 3 shows the incorporation of object data input, such as an STL file; 0158 teaches that the identifier may be an alphanumeric code or symbol). DeSimmone further teaches that the location of the identifier may be determined based upon the geometry of the article, the preferred location of the identifier, or the location may be dynamically determined (0178).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Douglas and DeSimmone. Both teach the incorporation of codes or symbols on additive manufacturing objects, thus a person having ordinary skill in the art before the effective filing date would have found either approach obviously substitutable. Further, including a symbol encoding a shape of the article allows the reproduction of the article by a subsequent user.

	Regarding claim 10, Douglas does not explicitly teach wherein the controller is configured to control the display to further display a candidate of a font of the letter or symbol and a candidate of a size of the letter or symbol, such that the font and the size of the letter or symbol on the three-dimensional shaped article are designated in response to a user selection using the operation unit.
	Douglas teaches that the three-dimensional printer may be configured to accept user instructions concerning whether and how to deploy recycling labeling (0076). Further, Douglas teaches that the physical feature of an identifier may be of any shape or size suitable for encoding data to be read by a sensor (0088). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to allow a selection of the font and size of the letter or symbol on the three dimensional article as a design choice (see MPEP 2144.04) as the only necessary feature for the symbol or letter is that it can be read by a sensor. 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Jena et al. (US 20210317297 A1, hereinafter “Jena”).
Regarding claims 8 and 9, Douglas teaches a three-dimensional shaping apparatus (see Fig. 1), comprising: 
a material storage (308, Fig. 3; 0061) storing a shaping material; 
an ejection portion (extrusion tip 124, Fig. 1) ejecting the shaping material; 
a shaping stage (build platform 102, Fig. 1) where the shaping material ejected from the ejection portion is stacked; 
a moving mechanism (x-y-z positioning assembly 108) changing a relative position of the ejection portion and the shaping stage; 
a material identification portion (tag sensor 310) disposed on (see Fig. 3 showing the sensor 310 on the cartridge coupling 308; applicant has not claimed being directly on it) the material storage, the material identification portion identifying a type (0063 says the sensor senses the type of material in the supply and provides it to the controller) of the shaping material,; 
controller configured to generate ([0043] teaches a virtual workspace for the user to create and modify models) second shaping data by using first shaping data ( [0043] teaches modifying 3D models) representing a shape of a three-dimensional shaped article, and material data representing letter or symbol (0076 teaches symbols as a code; 0063 teaches a bar code) indicative of a type of the shaping material that is designated in the operation unit and a position ([0076] teaches that the user may select whether and how to impart the recycling symbol in the object) of the letter or symbol on the three-dimensional shaped article; and 
and control ([0020] teaches a controller controlling the x,y,z positioning and ejection of the material) controlling the ejection portion and the moving mechanism according to the second shaping data, thereby shaping (see [0020]) the three-dimensional shaped article.
the controller being configured to control the display to display (0030 teaches a user interface for inputting selections; 0076 teaches user selections of the recycling code location) candidate positions (under BRI a candidate position is a spot on the exterior of the object; see 0076) of the letter or symbol, and display (0030 teaches a GUI; 0043 teaches a workspace for modifying printed models) a display image showing the shape of the three-dimensional shaped article, such that the position of the letter or symbol on the three-dimensional shaped article is designated ( [0076] teaches that the printed may be “configured to accept user instructions concerning whether and how to deploy recycling labeling”) in response to a user selection ([0030] teaches a display on the client device 206 for user interaction) of one of the candidate positions of the letter or symbol relative to the display image using an operation unit.
Douglas does not explicitly teach a controller programmed for choosing the location of the identifier. 
	 Douglas teaches that the user may determine “whether and how to deploy recycling labeling” (0076). Further, Douglas teaches that its “controller 110 may include any combination of software and/or processing circuitry suitable for controlling the various components of the printer 100 described herein including without limitation microprocessors, microcontrollers, application-specific integrated circuits, programmable gate arrays, and any other digital and/or analog components, as well as combinations of the foregoing, along with inputs and outputs for transceiving control signals, drive signals, power signals, sensor signals, and so forth. In one aspect, this may include circuitry directly and physically associated with the printer 100 such as an on-board processor.” (0022). Finally, Douglas teaches that the printer may contain a graphical user interface, a text or command line interface, a voice-controlled interface, and/or a gesture-based interface to control operation of remote three-dimensional printers 204 (0030). Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date to program a controller to receive input for the placement of the recycling symbol, as Douglas teaches that such input may be received from a user regarding the placement of the recycling symbol (0076) and a controller may be programmed to perform the operations of the three dimensional printer (0022).
In the same field of endeavor DeSimmone teaches that symbols, such as bar codes, may encode the shaping data of an additively manufactured article (Fig. 3 shows the incorporation of object data input, such as an STL file; 0158 teaches that the identifier may be an alphanumeric code or symbol). DeSimmone further teaches that the location of the identifier may be determined based upon the geometry of the article, the preferred location of the identifier, or the location may be dynamically determined (0178).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Douglas and DeSimmone. Both teach the incorporation of codes or symbols on additive manufacturing objects, thus a person having ordinary skill in the art before the effective filing date would have found either approach obviously substitutable. Further, including a symbol encoding a shape of the article allows the reproduction of the article by a subsequent user.

Douglas fails to teach by identifying material by irradiating the shaping material stored in the material storage with infrared light and measuring an amount of transmitted or reflected light. 
In the same field of endeavor Jena teaches that a FTIR may be used to identify polymeric materials in additive manufacturing ([0154]) based upon the absorbance of infrared light at different frequencies produces a unique spectral fingerprint based upon the frequencies at which the material absorbs infrared light and the intensity of those absorptions. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Douglas and Jena as Jena teaches that FTIR may be used to verify the consistency of printed compositions ([0154]), thus a person having ordinary skill in the art before the effective filing date would have found it obvious for those reasons. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742